McCALEB, Justice.
The State is appealing from a judgment sustaining a plea of prescription and dismissing the prosecution of an indictment charging defendant with violating R.S. IS :862 — a misdemeanor providing a maximum penalty of $500 or imprisonment for not more than six months, or both.
Section 10 of Article 7 of the Constitution, as amended by Act 561 of 1958, in defining the appellate jurisdiction of this Court, provides:
“The following cases only shall be appealable to the Supreme Court:
i{í í{í ‡ i}i ijc ‡
“(5) Criminal cases in which the penalty of death or imprisonment at hard labor may be imposed, or in which a fine exceeding three hundred dollars or imprisonment exceeding six months has been actually imposed.
‡ sjs jfc í}í ff
Since this is a misdemeanor case in which (in view of the dismissal of the prosecution) no penalty has actually been imposed, it is clear that the Court is without appellate jurisdiction, of which we take notice, ex proprio motu. See State v. Newman, 216 La. 236, 43 So.2d 593 and cases there cited and State v. Scallan, 231 La. 471, 91 So.2d 761. Compare State v. Shushan, 204 La. 672, 16 So.2d 227 and State v. Brunt, 246 La. 99, 163 So.2d 551.
This appeal is dismissed.